        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF COLUMBIA

                                                    :
UNITED STATES OF AMERICA                            :
                                                    :
v.                                                  :   Case No. 21-cr-28 (APM)
                                                    :
KENNETH HARRELSON                                   :
                                                    :
               Defendant.                           :
                                                    :

                     DEFENDANT KENNETH HARRELSON’S
            MOTION FOR RECONSIDERATION OF CONDITIONS OF RELEASE

       COMES NOW, the Defendant, Kenneth Harrelson, by and through counsel, Nina

Ginsberg and Jeffrey Zimmerman, and respectfully moves this Court for reconsideration of

conditions of release.

       I.      PROCEDURAL BACKGROUND

       On March 10, 2021, Kenneth Harrelson was arrested in Florida and taken into custody

based on a criminal complaint in the instant case. See Rule 5(c)(3) Documents (ECF 122)

(3/15/21) at 1. On March 15, 2021, Mr. Harrelson appeared before Magistrate Judge Embry J.

Kidd in the United States District Court for the Middle District of Florida (Orlando Division) for

a detention hearing. Id. at 7. At that time, he did not have the benefit of any discovery in this

matter and had been able to spend very little time with his attorney. Following the hearing, he

was ordered detained. Id.

       On March 26, 2021, the United States Court of Appeals for the District of Columbia

handed down United States v. Munchel, No. 21-3010, 2021 WL 1149196, (DC Cir. Mar. 26,

2021). This opinion, which involved two defendants who had similarly been charged and

detained with regard to the events at the United States Capitol on January 6, 2021, clarified the



                                                1
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 2 of 14




standards to be used in determining potential conditions of release. Judge Kidd and prior counsel

did not have the benefit of the Court’s guidance in Munchel, nor did they have the information

and discovery that has since been made available to current counsel. As is discussed in detail

below, under the Munchel standards and based on the discovery and information recently

provided to the defense, Mr. Harrelson should be released on conditions.

       II.     LEGAL STANDARDS

       This Court reviews the findings of the magistrate court using a de novo standard of

review. “The Court is free to use in its analysis any evidence or reasons relied on by the

magistrate judge, but it may also hear additional evidence and rely on its own reasons.’” U.S. v.

Johnston, 2017 U.S. Dist. LEXIS 159461, *8 (D.C. Cir. 2017) (citing U.S. v. Hubbard, 962 F.

Supp. 2d 212, 215 (D.D.C. 2013).

       Determination of whether a defendant should be detained must always begin with a

presumption in favor of release. “In our society, liberty is the norm, and detention prior to trial or

without trial is the carefully limited exception.’” U.S. v. Ali Muhamed Ali, 793 F. Supp. 2d 386,

387 (D.D.C. 2011). The Bail Reform Act of 1984, 18 U.S.C. § 3141 et seq., “sets forth the

limited circumstances in which a defendant may be detained before trial despite the presumption

in favor of liberty.” U.S. v. Yaming Nina Qi Hanson, 613 F. Supp. 2d 85, 86 (D.D.C. 2009). This

Court is required to determine whether Mr. Harrelson poses a flight risk or a danger to any other

person and the community. See 18 U.S.C. § 3142. Whether the defendant poses a danger to the

community is determined by a standard of clear and convincing evidence. See Ali Muhamed Ali,

793 F. Supp. 2d at 387. Only if there is a “strong probability that a person will commit additional

crimes if released” is the community interest in safety sufficiently compelling to overcome the

criminal defendant’s right to liberty. U.S. v. Ploof, 851 F.2d 7 (1st Cir. 1988).



                                                  2
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 3 of 14




       In addition, we respectfully submit that the presumption of detention set forth in 18

U.S.C. § 3142(e) does not apply to this case. Section 3142(e) of 18 United States Code sets forth

a rebuttable presumption of detention pending trial: “(3) Subject to rebuttal by the person, it shall

be presumed that no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of the community if the judicial officer finds

that there is probable cause to believe that the person committed— *** (C) an offense listed in

section 2332b(g)(5)(B) of Title 18, United States Code, for which a maximum term of

imprisonment of 10 years or more is prescribed.” See 18 U.S.C. § 3142(e)(3).

       At Mr. Harrelson’s detention hearing before the magistrate judge in Florida, the

government argued the presumption applied because Mr. Harrelson was charged with an offense

calculated to influence the conduct of government, namely the destruction of government

property, an offense enumerated in section 18 U.S.C. § 2332b(g)(5)(A) & (B). At the detention

hearing the government proffered without support, that from early November 2020 through

January 6th of 2021, Mr. Harrelson, along with his codefendants, planned to use violence to

breach the Capitol and obstruct congressional proceedings. The government further proffered

that Mr. Harrelson participated in meetings of the Oath Keepers on GoToMeeting and that on

January 3rd of 2021, he, along with Kelly Meggs, hosted a meeting titled "D.C. Planning Call."

The government made no representations regarding the what was discussed during the on-line

meetings, but nevertheless argued from messages obtained from social media accounts, not

belonging to Mr. Harrelson, that the conspirators (including Mr. Harrelson) planned to storm the

Capitol and coordinated with a group of co-conspirators who agreed to serve as a quick reaction

force to monitor the attack at the Capitol and travel to the Capitol in the event they were called

upon. The government offered no factual support for these allegations and no evidence that Mr.



                                                 3
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 4 of 14




Harrelson was even aware of the social media postings, and more specifically, that he destroyed

property or engaged in acts of violence.

       Neither prior defense counsel nor Judge Kidd possessed any evidence regarding the

information proffered by the government. There was a dispute as to whether the presumption

applied and Judge Kidd ruled that it did. Judge Kidd found that Mr. Harrelson did not pose a

risk of flight, but that there were no conditions or combination of conditions that would

reasonably assure the safety of the community if Mr. Harrelson were released.

       Based on information now available through discovery, the government’s claim that this

is a rebuttable presumption case still lacks factual support. The government has produced no

evidence that Mr. Harrelson damaged any property or that he committed any act of violence.

The government has also produced no evidence Mr. Harrelson caused in excess of $1,000 worth

of damage. Therefore, even if the United States had probable cause to believe Mr. Harrelson

personally damaged property (which he disputes), it lacks probable cause to believe he caused

the level of damage required to bring the crime within the felony provision of the statute.

Furthermore, the government has produced no evidence that Mr. Harrelson’s alleged conduct

was calculated to influence the conduct of government, as is also required for the presumption in

favor of detention to apply to him. See 18 U.S.C. § 2332b(g)(5)(A) & (B). Finally, even if the

Court finds that the presumption applies to his case, Mr. Harrelson can now rebut that

presumption based on the discovery and information that current counsel has obtained and had

time to review.

       To determine whether there are conditions of release which will ensure Mr. Harrelson’s

appearance and the safety of any other person and the community, the Court is directed to take

into account:



                                               4
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 5 of 14




       (1) the nature and circumstances of the offense charged, including whether the offense is
       a crime of violence, a violation of section 1591, a Federal crime of terrorism, or involves
       a minor victim or a controlled substance, firearm, explosive, or destructive device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse, criminal
               history, and record concerning appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal, or
               completion of sentence for an offense under Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release. In considering the conditions of release described in
       subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial officer may upon his
       own motion, or shall upon the motion of the Government, conduct an inquiry into the
       source of the property to be designated for potential forfeiture or offered as collateral to
       secure a bond, and shall decline to accept the designation, or the use as collateral, of
       property that, because of its source, will not reasonably assure the appearance of the
       person as required.

18 U.S.C. § 3142(g).

       The standards of pre-trial detention for defendants charged in relation to the events of

January 6, 2021 were very recently applied by the United States Court of Appeals for the District

of Columbia Circuit in United States v. Munchel, No. 21-3010, 2021 WL 1149196, (DC Cir.

Mar. 26, 2021). In that case, the Court of Appeals held that: “If, in light of the lack of evidence

that [defendants] Munchel or Eisenhart committed violence on January 6, the District Court

finds that they do not in fact pose a threat of committing violence in the future, the District Court

should consider this finding in making its dangerousness determination. In our view, those who

actually assaulted police officers and broke through windows, doors, and barricades, and those

who aided, conspired with, planned, or coordinated such actions, are in a different category of


                                                 5
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 6 of 14




dangerousness than those who cheered on the violence or entered the Capitol after others cleared

the way.” Id. 2021 WL 1149196, at *8. (emphasis added).

        III.   ANALYSIS

        The statutory factors under 18 U.S.C. § 3142(g), as well as the guidance provided by the

Munchel opinion, weigh heavily in favor of conditions of release for Kenneth Harrelson.

        A.     The Minimal Allegations Against Kenneth Harrelson and the Lack of
               Evidence Behind Them

        Mr. Harrelson was charged in a third superseding indictment with Conspiracy in violation

of 18 U.S.C. § 371; Obstruction of an Official Proceeding and Aiding and Abetting in violation

of 18 U.S.C. §§ 1512(c)(2), 2; Destruction of Government Property and Aiding and Abetting in

violation of 18 U.S.C. §§ 1361, 2; and Entering and Remaining in a Restricted Building or

Grounds in violation of 18 U.S.C. § 1752(a)(1). See Third Superseding Indictment (ECF 127)

(filed 3/31/21). While the overt acts of numerous co-defendants are described in detail, there are

scant allegations regarding Mr. Harrelson. Indeed, Mr. Harrelson is only identified in two overt

acts:

        50. On December 31, 2020, KELLY MEGGS (using his phone number as a participant

name) and HARRELSON (under the name "gator 6") attended a GoToMeeting entitled “florida

dc op planning chat.” HARRELSON was an organizer of the meeting.

        59. On January 3, 2021, KELLY MEGGS (under the name “gator 1”) and HARRELSON

(under the name "gator 6") served as two of the three "organizers" of an 18-participant online

meeting called "dc planning call.”

        See ECF 127 at 12, 14 ¶¶ 50, 59.1 The Affidavit in Support of the Criminal Complaint



1
    Harrelson is also named with his co-defendants in general background and introductory
charging language paragraphs, as well in a number of allegations with most codefendants
                                                6
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 7 of 14




contains two images of an individual believed to be Mr. Harrelson, standing in the crowd as the

“military-style stake of individuals” is moving through the crowd toward the doors of the Capitol

and four images from surveillance videos of Mr. Harrelson standing inside the Capitol. Another

image captured Mr. Harrelson standing on Capitol grounds with a small group purportedly

including Graydon Young and Kelly Meggs. See ECF 1-1, pp. 12-15. To date, the government

has provided no additional evidence in discovery suggesting that Mr. Harrelson aided and

abetted in the destruction of property, or presented an articulable threat to the community or to

the peaceful transfer of power.

       Thus, in requesting detention after Munchel, the government would presumably have this

Court find that Mr. Harrelson’s association with members of the Oath Keepers and his mere

attendance at two on-line meetings, without more, is evidence that he was a leader or organizer

of the offenses charged in the indictment. The government has not produced any actual evidence

regarding the purposes for the GoToMeetings or what was discussed during any time Mr.

Harrelson was a participant in on-line meetings. Other evidence suggests that the purpose of the

two GoToMeetings meetings Mr. Harrelson attended was to organize a security detail for

speakers a Trump rally set to take place in Washington, DC the morning of January 6, 2021, and

that they had nothing to do with the events that transpired at the Capitol later that day.

       In other filings by the government, the prosecution concedes that members of the Oath

Keepers frequently provide personal security details (“PSDs”) at Trump-related events. See, e.g.,

Affidavit in Support of Criminal Complaint, 1:21-mj-00285-RRM (ECF 1-1) (3/8/21) (charging

co-defendant Joshua James with offenses related to the instant case). According to the Affidavit,

the government knew that Oath Keepers attended rallies in Washington, DC held on November


regarding entering the Capitol (See ECF 127 at ¶¶97-100), but the only language really specific
to him is in paragraphs 50 and 59.
                                                 7
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 8 of 14




14, 2020 and December 12, 2020, at which some Oath Keepers operated as a personal security

detail for one or more speakers at the events. Id. at 10 ¶¶ 20-27. Oath Keepers also attended

rallies in DC held on December 12, 2020, to protest the results of the 2020. In addition, “Kelly

Meggs asserted, in messages sent to others before January 5-6, 2021, that the Oath Keepers

would be providing security for speakers and VIPs at the events in Washington, D.C., on these

dates.” Id. at 10 ¶¶ 30.

        Without more, the government cannot establish that Mr. Harrelson participated in

planning for the violence that erupted at the Capitol, or that he even intended to be physically

present at the Capitol prior to January 6, 2021. Moreoever, there is nothing about the subject

lines of those meetings (i.e., “dc planning”), to suggest what was actually discussed or that the

participants were planning anything other than providing security at the January 6 rally.

        While the Indictment contains numerous examples of incriminating messages posted on

various social media and messaging applications, none of the messaging is attributed to Mr.

Harrelson. Nor has the government produced evidence that Mr. Harrelson was using social

media at all, either before or during the events of January 6, 2021, or that he used Zello, a cell-

phone messaging app that mimics walkie-talkies, before or during the events of that day. There is

also no evidence that Mr. Harrelson saw, or read, or participated in any postings on social media

or Zello at any time during the events of that day.

        The government has produced evidence that beginning on December 30, 2021, Oath

Keepers were using Signal to plan travel to Washington, in early January. And while there is

some evidence that Mr. Harrelson briefly used the Signal telephone and messaging application to

communicate with Oath Keepers, he was not included in the string of chats beginning on

December 30, 2020 until he was added by another participant on January 3, 2021. The next time



                                                 8
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 9 of 14




Mr. Harrelson appears in the chat is late in the evening of January 6, 2021, when he appears to

make disparaging comments about other people on the chat. The next morning, he wishes

someone “good travels” and then permanently signs off the chat.

       In sum, there is nothing known to be incriminating about the GoToMeetings on-line

meetings. Nor has the government produced any evidence that Kenneth Harrelson ever

communicated with other Oath Keepers on social media or Zello, and no evidence he was

following or even aware of the content of any other their messages. Finally, Mr. Harrelson’s

presence on Signal during this period is extremely limited, is in no way incriminating, and is an

insufficient basis upon which to claim that Mr. Harrelson participated in planning the riot.

       Lastly, the government’s proffer of Mr. Harrelson’s dangerousness should be weighed

against the fact that the government either did not seek detention, or has not opposed the

eventual release of codefendants who admitted that they pushed through the police barricades

and defendants who have been charged with punching police officers, breaking windows,

discharging tasers at officers and with fundraising for the riot. See United States v. Munchel,

2021 WL 1149196 at *8. Taken together, all of these factors weigh heavily in favor of Mr.

Harrelson’s release. See 18 U.S.C. § 3142(g)(1),(2)

       B.      Kenneth Harrelson is a Retired Army Veteran

       Mr. Harrelson was honorably discharged from the United States Army with the rank of

Sergeant on December 22, 2011, due to a number of medical issues including a back injury from

a training accident. At the time of his promotion, he was recognized for his “patriotism, valor,

fidelity and professional excellence.” See Exhibit 1 (Promotion Letter) (dated 12/20/11). During

his service, he was recognized as a “model Soldier who continuously displayed pride in his duty

performance and a dedication to duty.” See Exhibit 2 (Recommendation For Award) (dated



                                                 9
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 10 of 14




10/19/11). He worked as a welder, including on “mission critical” pieces of equipment. Id. He

increased the productivity of his section by 30%, at one point logging in 800 man-hours. Id.

“Despite the limitations of his medical profile, SPC Harrelson continued to make every effort

possible to complete the unit’s mission, setting the example for seniors, peers and subordinates

alike.” Id.   Back in civilian life, Mr. Harrelson continued to use his skills as a welder to find

employment. Mr. Harrelson currently suffers from degenerative disc disease in his spine and a

number of other conditions, including uncontrolled and extremely high blood pressure. See infra.

He has a 100% disability rating from the military.

        C.      Harrelson Suffers From Dangerously High, Uncontrolled Hypertension
                Which is Being Inadequately Treated While Incarcerated

        Kenneth Harrelson is currently incarcerated at the John E. Polk Correctional Facility in

Seminole County, Florida. Prior to his arrest, has was under the care of a physician for

hypertension (high blood pressure). Following his arrest and incarceration in this case, his blood

pressure has been recorded as being dangerous high. Initially, he was not being given the

medications his physician had prescribed. Later, some of his prescribed medications were

introduced. By that time, however, his hypertension has gotten out of control. The facility is not

treating this critical health issue.

        Normal blood pressure is a reading of less 120/80. See, e.g., Harvard Medical School,

Reading the new blood pressure guidelines, HARVARD HEALTH PUBLISHING (6/1/20).2 Stage 1

hypertension is a systolic (top number) reading over 130 or a diastolic over 80. Id. Stage 2

hypertension is a systolic reading over 140 or a diastolic over 90. Id. It is considered a

“hypertensive crisis” for an individual to have a systolic reading over 180 or a diastolic over 120.

Id. With hypertensive crisis readings, immediate consultation with a doctor is advised. Id. The

2
    https://www.health.harvard.edu/heart-health/reading-the-new-blood-pressure-guidelines

                                                10
        Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 11 of 14




dangers of such high blood pressure include heart attack, stroke, kidney failure and dementia.

See, e.g, High blood pressure dangers: Hypertension's effects on your body, MAYO CLINIC

(5/5/21).3

        The facility has not been consistent in monitoring Mr. Harrelson’s blood pressure. There

have been days no readings are taken at all. Undersigned counsel has requested Mr. Harrelson’s

medical records from the jail. In the meantime, Mr. Harrelson has reported alarming blood

pressure readings. For example, on March 20, 2021, Mr. Harrelson’s blood pressure was 150/100

(stage 2). On March 21, 2021, it was 156/125 in the morning and 179/109 in the evening, both

readings reflect hypertensive crises. That day, Mr. Harrelson was also feeling chest pains, his

speech was slightly slurred, and he felt the veins in his neck were going to pop. After receiving

some medication, his blood pressure dropped slightly into stage 2 hypertension, but it has

consistently stayed in that dangerous range or above. Mr. Harrelson continues to feel neck and

chest pain.

        His extremely high blood pressure while incarcerated also poses a significantly increased

risk of serious illness or death from COVID-19. See, e.g., Harvard Medical School, If you are at

higher risk, HARVARD HEALTH PUBLISHING (5/5/20).4 “According to the CDC, hospitalizations

have been six times higher and deaths 12 times higher among those with reported underlying

conditions compared with those who did not have underlying health conditions.” Id. Moreover,

the facility where Mr. Harrelson is being held continues to experience COVID outbreaks. See,

e.g., Grace Toohey, Officials confirm 2nd COVID-19 outbreak at Seminole County jail,



3
  https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/in-depth/high-blood-
pressure/art-20045868
4
    https://www.health.harvard.edu/diseases-and-conditions/if-you-are-at-higher-risk

                                                11
       Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 12 of 14




ORLANDO SENTINEL (3/24/21).5 Last August, 43 inmates tested positive for COVID and one

inmate died. Id. The more recent outbreak involves 22 inmates and one staff member. Id. There

are 780 people incarcerated at the jail, and the facility says it has given a vaccine to only 18

inmates (2% of the inmate population). Id. It also appears that the most recent testing was only in

one housing area and further testing may reveal an even larger current outbreak. Id.

       IV.     CONCLUSION

       This Court has fashioned conditions of release for most co-defendants in the instant

matter. There is no evidence that Kenneth Harrelson damaged any property or committed (or

intended to commit) any acts of violence. There is no evidence that Mr. Harrelson participated in

organizing anything other than a trip to DC to provide security detail at a rally, the type of trip

the government has conceded that the Oath Keepers have made on numerous prior occasions.

Unlike some of his co-defendants, Mr. Harrelson never made any inflammatory remarks on

social media or messaging platforms that suggests he may be dangerous or violent or that he

agreed with, or was even following those accounts. At most, the government’s evidence to date

proves only that Mr. Harrelson was a member and communicated with other Oath Keepers, was

present on the Capitol grounds entered the Capitol building after others had already cleared the

way. See Munchel, 2021 WL 1149196, at *8.

       Mr. Harrelson respectfully submits that pre-trial release is appropriate and warranted in

this case. The prior ruling in favor of detention was made without the benefit of the Circuit

Court’s guidance in Munchel, and without the information and discovery that has been made

available to current counsel. A review of the recently available discovery reveals that there is


5
  https://www.orlandosentinel.com/news/breaking-news/os-ne-another-coronavirus-outbreak-
seminole-jail-20210324-v3s67h75srgyvjlu67pwakazbu-story.html


                                                12
       Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 13 of 14




scant evidence to back up the charges against Mr. Harrelson. He is a hard worker who devoted

himself to the Army even as they recognized he has health challenges. Finally, he is suffering

from untreated and dangerously high blood pressure while incarcerated and is at a significant risk

for serious, permanent injury or death.

                                             Respectfully submitted,

                                             KENNETH HARRELSON
                                             By Counsel



                                                    /s/
                                             Nina Ginsberg, Esquire
                                             DC Bar No. 251496
                                             DiMuroGinsberg, PC
                                             110 King Street, Suite 610
                                             Alexandria, VA 22314
                                             Telephone: (703) 684-4333
                                             Facsimile: (703) 548-3181
                                             Email Address: nginsberg@dimuro.com


                                                     /s/
                                             Jeffrey Zimmerman, Esquire
                                             DC Bar No. 38858
                                             Jeffrey Zimmerman, PLLC
                                             108 N. Alfred Street
                                             Alexandria, VA 22314
                                             Telephone: (703) 548-8911
                                             Facsimile: (703) 548-8935
                                             Email Address: www.zimpacer.com




                                               13
          Case 1:21-cr-00028-APM Document 143 Filed 04/06/21 Page 14 of 14




                                   CERTIFICATE OF SERVICE
          I hereby certify that on this 6th day of April 2021, a true and accurate copy of the
foregoing was electronically filed and served via the Court’s CM/ECF system to all counsel of
record.


                                                     /s/
                                                JEFFREY D. ZIMMERMAN




                                                   14
